Citation Nr: 0015851	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  The appellant is the veteran's surviving 
spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

In a statement submitted with her VA Form 9 received in 
February 1999, the appellant requested a hearing before the 
Board.  She was scheduled for an RO hearing, which she 
attended in April 1999.  There is nothing in the record to 
indicate that the appellant has been scheduled for a Travel 
Board hearing or that she has withdrawn her request for a 
Travel Board hearing.  38 C.F.R. § 20.704(b),(e) (1999).  
Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



